DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This non-final office action is in response to the Patent Application filed on 1 June 2020.  Claims 1-20 are pending and considered below.         

Priority
	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicants’ claim of priority to provisional application 62/855229 filed 31 May 2019 and 62/855212 filed 31 May 2019 is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claimed limitations, as per method Claim 10, include the steps of:
A method for computer-based distribution and incentivized consumption of long-form content, the method comprising: 
authenticating a connection from a user device to a server, wherein the user device is associated with a consumer of long-form content; 
obtaining, from the user device, a selection comprising an item of long-form content that the consumer selects from a database comprising a plurality of items of long-form content, wherein each item of long-form content in the plurality is associated with an author; 
connection from an author device to the server, wherein the author device is associated with the author of the selection; 
displaying the selection on at least one of an audio interface and a graphical user interface of the user device; 
sending a reward to the user device and to the author device when the consumer consumes the selection.  

Examiner Note: underlined elements indicate additional elements of the claimed invention identified as performing the steps of the claimed invention.

Under Step One of the analysis under the Mayo framework, claims 1-9 is/are drawn to a system (i.e., a machine/manufacture) methods (i.e., a process), claims 10-18 is/are drawn to methods (i.e., a process), and claims 19 and 20 is/are drawn to a storage medium (i.e., a machine/manufacture).  As such, claims 1-20 is/are drawn to one of the statutory categories of invention.

Independent claims 1 and 19 recites/describes identical or nearly identical steps with respect to claim nine (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.

Under Step 2A Prong One of the analysis under the Mayo framework the claim(s) are determined to recite(s) the judicial exception of retrieving user information of a user; 
wherein the user device is associated with a consumer of long-form content; 

wherein the author device is associated with the author of the selection; 
displaying the selection on at least one of an audio interface and a graphical user interface of the user device; 
sending a reward to the user device and to the author device when the consumer consumes the selection.  

This judicial exception is similar to abstract ideas related to certain methods of organizing human activity such as commercial or legal interactions including advertising, marketing or sales activities or behaviors, or business relations.

Under Step 2A Prong Two of the analysis under the Mayo Framework, the judicial exception expressed as the steps of the instant claims is not integrated into a practical application because the claims only recite one additional element, the element of using a processor or computing system including a server, a database, and memory to perform the steps of the claimed abstract idea.  The processor is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions to perform the claimed steps of the invention), and therefore the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element of performing the inventive steps with a generic computer does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus the claimed invention is directed to an abstract idea without a practical application.

Under step 2B of the Mayo analysis framework the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of performing the steps with a computer processor, a display module, and a memory storing machine executable instructions represents insignificant data gathering and data processing steps requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Applicant’s published written description paragraph [60] recites “platform 1400 includes a server computer 1410, which we call the “Incented Platform” server. The server 1410 is coupled to a database 1420 and to a network 1440 as a web service. In this way, the Incented Platform server 110 may be communicatively coupled with the user's smart phone,” written description paragraph [62] recites “hardware components include a processor, memory, clock, and storage, as well as a camera, audio system (including an audio output for headphones/earbuds), sensors, and a location subsystem (e.g., a GPS or Wi-Fi based location system),” and written description paragraph [63] recites “user device 1450 may comprise one or more physical and/or logical devices that collectively provide the functionalities described herein. In some embodiments, user device 1450 may comprise one or more replicated and/or distributed physical or logical devices.”  Thus the claimed inventive steps are performed by generic or general purpose computing systems executing well known and understood instructions and processes which do not comprise significantly more than a known computing system, or comprise improvements to another technological field.
Further, as per MPEP 2106, and TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) ("It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea") and as per Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) ("An abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer") simply performing the steps of an abstract idea by a computing apparatus does not make an inventive concept statutorily eligible.  Therefore, it is clear from Applicants’ specification that the elements and modules in the claims require no more than a generic computer (e.g., a general-purpose computing device) to perform generic computer functions (e.g., accessing, transmitting/receiving, sorting, and storing data) that are well-understood, routine and conventional activities previously known in the industry. None of the limitations, considered as a whole and as an ordered combination provide eligibility, because the steps of the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, generally link the abstract idea to a particular technological environment or field of use, and append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering).
Dependent claims 2-9, 11-18, and 20 are directed to the judicial exception as explained above for Claims 1 and 10, and are further directed to limitations directed to the determination of rewards to provide to consumers of long-form content.  These limitations or processes are considered to be executed by the general purpose computing system as explained above, and therefore do not result in the claimed invention being directed to a practical application or comprise significantly more than the identified abstract idea.

Dependent claims 2-9, 11-18, and 20 do not add more to the abstract idea of independent Claims 1 and 10 and therefore are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.

Computer Readable Storage Media
Claims 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to statutory subject matter.  The independent claim 19 recites "A computer-readable medium storing instruction that, when executed on a processor, cause a computing system to at least:…". The United States Patent and Trademark Office (USPTO), during prosecution, applies to claims their broadest reasonable interpretation consistent with the specification. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  According to paragraph [0053] of the Applicant’s specification, “the storage generally comprises a permanent non- transitory mass storage device, such as a hard disk drive or solid-state drive.”  This open ended definition does not explicitly exclude carrier signals or propagating waves. Therefore the broadest reasonable interpretation of the term computer usable storage device includes "signals" and "carrier waves".  Signals are not a statutory type of storage media (In re Nuitjen, 84 USPQ2d 1495 and "Subject Matter Eligibility of Computer Readable Media" at http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf).
A claim drawn to such a computer usable storage device that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.  Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998). Claims 12-20 (Dependent on Claim 11) do not cure the deficiencies of the independent claims. Appropriate correction is required.
The Examiner recommends amending the preamble of the claim to recite, “A non-transitory computer-readable medium storing instructions that, when executed on a processor, cause a computing system to at least:,” and thereby result in a statutorily eligible claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katz et al. (20150081395) in view of McCoy et al. (20140236772).

Claims 1, 10, and 19:	Katz discloses a system for computer-based distribution and incentivized consumption of long-form content, the computing system comprising: a server; a database communicatively coupled to the server, the database comprising a plurality of items of long-form content, wherein each item of long-form content in the plurality is associated with an author; a processor; and a memory communicatively coupled to the processor, the memory storing programmatic code that, when executed by the processor ([134-137, 139]), causes the computing system to at least: 
authenticate a connection from a user device to the server, wherein the user device is associated with a consumer of long-form content ([27 “assign one of a plurality of access levels to each of the second users for the one of the plurality of goods, the plurality of access levels including an initial access level, each of the plurality of access levels controlling a different level of interaction with the second users and the good, (iii)storing, via a memory of the network, the plurality of access levels as associated with each of the second users,” 55 “goods may include images, e-books, audio recordings,”]); 
obtain, from the user device, a selection comprising an item of long-form content that the consumer selects from the plurality of items of long-form content, wherein each item of long-form content in the plurality is associated with an author ([28, 57]) ; 
establish a connection from an author device to the server, wherein the author device is associated with the author of the selection ([56]); 
display the selection on at least one of an audio interface and a graphical user interface of the user device ([46, 75, 123, Fig. 8]); 
Katz does not explicitly disclose, however McCoy discloses:
send a reward to the user device and to the author device when the consumer consumes the selection.  ([13 “commerce transactions may be executed using words as the unit of currency. Money (for example U.S. dollars, Euros, or any other form of currency) may be used to buy units of words (except for the free words available), and then those units of words are used as a unit of currency to purchase writer-reader content,” 14, 15, 53, 54, 55 “number of words may be included for each item of writer-reader content displayed. This helps members in determining whether to purchase certain items of content, based on the amount of words left in their account or the price required to obtain enough words to complete the transaction. As shown in FIG. 14, the social publishing service may be able to differentiate between counts for free words, and counts for paid words,” 56-58]).
Therefore it would be obvious for Katz to send a reward to the user device and to the author device when the consumer consumes the selection as per the steps of McCoy in order to enable participating content producers and consumers to earn procure rewards in return for consuming or producing content, and thereby potentially increase the activities between authors and consumers.

Claims 2 and 11:	Katz in view of McCoy discloses the system of claims 1 and 10, and Katz further discloses wherein the plurality of items of long-form content comprises at least one of an e-book, an audiobook, and a podcast ([55, 62 “digital downloads, audiobooks,”]).  

Claims 3 and 12:	Katz in view of McCoy discloses the system of claims 1 and 10, and Katz further discloses wherein the computing system sends the reward to the user device and to the author device when the consumer consumes the selection for a predetermined time period ([103 “Payment Period, which is expressed as a Time Period where unregistered buyers can gain complete, up front, access to the goods before they must either pay the Creator directly to gain permanent access to the goods with additional incentives if available, or share the goods once to gain more time in the payment period,”]).  

Claims 4 and 13:	Katz in view of McCoy discloses the system and method of claims 3 and 12, and Katz further discloses wherein the reward sent to the user device and the author device comprises one Readercoin and wherein the predetermined time period is ten minutes ([28 “plurality of access levels may control a viewing time that each of the second users are able to view a respective one of the goods associated with the access level. The viewing time may be extended a predetermined amount of time each time the second user shares the respective one of the goods with at least one other user. The viewing time may be infinite if the second user shares the respective one of the goods with a predetermined number of other users,” 104 “he or she must first choose how much additional time in the Payment Period a buyer is granted for sharing the work one time in Step 309b. Next in step 309c, the seller selects the total number of times a buyer can gain additional time for sharing the work. For example, the seller may choose a restriction of five shares to gain additional time in the Payment Period. The seller can then decide if buyers are granted permanent access to the goods for sharing the work Multiple times in step 310. If no, buyers can only gain additional time in the Payment Period by either paying the creator directly for permanent access, or sharing the work a restricted or unrestricted number of times,” 111 “buyer shares the work one time and gains the additional time selected by the seller,” 113]).  Examiner Note: Examiner, under a broadest reasonable interpretation, interprets the disclosures related to Readercoin, which comprises both the name of the claimed application and the name of trading currency, to be the same as any other named trading currency as disclosed by Katz.  As well, the Examiner interprets the claimed ten minutes to be a unit of time similar to that disclosed by Katz, which is a time range over which a user may view a good or secure rights for a purchase (see at least Katz [28]). 

Claims 5 and 14:	Katz in view of McCoy discloses the system of claims 1 and 10, and Katz further discloses wherein the programmatic code, when executed by the processor, further causes the computing system to at least donate the reward sent to the user device or the reward sent to the author device to a charity ([118]).  

Claims 6 and 15:	Katz in view of McCoy discloses the system of claims 1 and 10, and Katz further discloses wherein the programmatic code, when executed by the processor, further causes the computing system to at least exchange the reward sent to the user device or the reward sent to the author device for cash ([22, 23, 62, 63, 107-110, Fig. 7]).  

Claims 7 and 16:	Katz in view of McCoy discloses the system of claims 1 and 10, and Katz further discloses wherein the programmatic code, when executed by the processor, further causes the computing system to at least donate the reward sent to the user device to a crowdfunding project to support author projects ([118]).  Examiner Note: Examiner, under a broadest reasonable interpretation, interprets a donation to a crowdfunding project to, under a braoadest reasonable interpretation, to be understood by a person of skill in the art to be a donation to a charity.

Claims 8, 17, and 20:	Katz in view of McCoy discloses the system and method of claims 1, 10, and 19 and Katz further discloses wherein the programmatic code, when executed by the processor, further causes the computing system to at least display a promoted item of long-form content selected from the plurality of items of long-form content on the graphical user interface of the user device, and wherein the selection comprises the promoted item of long-form content and the computing system sends the reward to the user device and to the author device at a rate that is faster than a rate at which the computing system sends the reward to the user device and to the author device when the selection does not comprise the promoted item of long-form content ([38 “formula based on a number of words sold by a writer, reviewers ratings (and review quality factor) of the writer's works, gifted and referred rate, fan base, and conversion rate of users to registered members,” 53-58]).  

Claims 9 and 18:	Katz in view of McCoy discloses the system and method of claims 8 and 17, and Katz further discloses wherein the computing system sends the reward to the user device and to the author device at the rate that is faster than the rate at which the computing system sends the reward to the user device and to the author device when the selection does not comprise the promoted item of long-form content for a predetermined period of time ([38 “formula based on a number of words sold by a writer, reviewers ratings (and review quality factor) of the writer's works, gifted and referred rate, fan base, and conversion rate of users to registered members,” 53-58]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see attached References Cited form 892
See Lorch (20130185198)
See Langston et al. (20170091831)
See Cherukuri et al. (9,705,966)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682